IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,861-01


                      EX PARTE BRENNEN LEE BLEDSOE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 114-1138-10-A IN THE 114TH DISTRICT COURT
                               FROM SMITH COUNTY


        Per curiam. YEARY , J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of online solicitation

of a minor. Tex. Penal Code § 33.021(b). He was sentenced to four years’ imprisonment. He did

not appeal his conviction.

        In Ex parte Lo, we declared § 33.021(b) unconstitutional. Ex parte Lo, 424 S.W.3d 10 (Tex.

Crim. App. 2013). Applicant now contends that in light of Lo his conviction is no longer valid. We

agree. Ex parte Chance, 439 S.W.3d 918 (Tex. Crim. App. 2014). Relief is granted. The judgment
                                                                                                  2

in cause number 114-1138-10 in the 114th District Court of Smith County is set aside, and this cause

is remanded to the trial court to dismiss the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 10, 2016
Do not publish